DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment filed on 05/03/2022. This communication is considered fully responsive and sets forth below:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible       harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619(CCPA1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.    				Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over of US patent US 10708121 B2 for the parent application 13669039 .

Claim#
Present application 16/992,186
 US patent US 10708121 B2 for the parent application 13669039
 Claim #
     1

1. (New) A method comprising: 
determining, by a first network device of a plurality of network device, a communication path comprising the first network device, 




wherein the first network device is configured with a first service set identifier (SSID) and a second SSID; 



















determining a failover path comprising a second network device of the plurality of network devices, 




wherein the second network device is configured with the second SSID; and 















routing, based on a failure associated with the communication path, a service over the failover path.


1. A method comprising:
determining, by a first wireless access point of a plurality of wireless access points, a communication path from the first wireless access point to a computing device,



wherein the first wireless access point is configured with a first service set identifier (SSID) to provide access to both a local area network (LAN) and the computing device and wherein the first wireless access point is configured with a second SSID to provide access to the computing device;


exchanging, among the plurality of wireless access points, capacity data comprising:
a respective capacity for each wireless access point of the plurality of wireless access points to provide a plurality of services, and
a respective network capability for each wireless access point of the plurality of wireless access points;

determining, by the first wireless access point based on the capacity data, a failover path comprising a second wireless access point of the plurality of wireless access points,


wherein the second wireless access point is configured with the second SSID to provide access to the computing device;



detecting, by the first wireless access point, a failure associated with the communication path;
determining, by the first wireless access point, based on detecting the failure associated with the communication path, an emergency service of the plurality of services to provide over the failover path; and

routing, by the first wireless access point based on detecting the failure associated with the communication path, the emergency service over the failover path

1
      1
1. A method comprising: 






determining, by a first network device of a plurality of network device, a communication path comprising the first network device, 

wherein the first network device is configured with a first service set identifier (SSID) and a second SSID; 


















determining a failover path comprising a second network device of the plurality of network devices, 


wherein the second network device is configured with the second SSID; and 











routing, based on a failure associated with the communication path, a service over the failover path.
61Docket No. HW749539 





when the bandwidth identifier is a third value, the third value indicates a third mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; 
















in the third mode, a primary 20 MHz channel, and a secondary 40 MHz channel, and at least one 20 MHz channel of a secondary 80 MHz channel are included in the data transmission channel; 


and



when the bandwidth identifier is a fourth value, the fourth value indicates a fourth mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; 











in the fourth mode, the primary 20 MHz channel, a secondary 20 MHz channel, and at least one 20 MHz channel of the secondary 80 MHz channel are included in the data transmission channel
18. An apparatus comprising:
one or more processors; and
a memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to:

determine a communication path from a first wireless access point of a plurality of wireless access points, to a computing device, 

wherein the first wireless access point is configured with a first service set identifier (SSID) to provide access to both a first local area network (LAN) and the computing device and configured with a second SSID to provide access to the computing device;

exchange, with the plurality of wireless access points, capacity data comprising:
a respective capacity for each wireless access point of the plurality of wireless access points to provide a plurality of services, and
a respective network capability for each wireless access point of the plurality of wireless access points;

determine, based on the capacity data, a failover path comprising a second wireless access point of the plurality of wireless access points, to connect to the computing device, 


wherein the second wireless access point is configured with the second SSID to provide access to the computing device;

detect a failure associated with the communication path;
determine, based on detecting the failure associated with the communication path, an emergency service of the plurality of services to provide over the failover path; and

route, based on detecting the failure associated with the communication path, the emergency service over the failover path.

18


As seen in the mappings above, US 10708121 B2 for the parent application 13669039 substantially discloses all of the limitations of the independent claims of the present application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.					2. Ascertaining the differences between the prior art and the claims at issue.		3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.								                                           

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan US 2008/0151834 A1, in view of De La Forest Divonne et al WO 2012/052660 A2, which is publish on 26.04.2012, De La Forest Divonne et al US 2013/0208693 Al is used as English translation to the WO 2012/052660 A2, for better mapping to the claim

Regarding claim 1, Natarajan US 2008/0151834 A1 discloses a method comprising:
determining, by a first network device of a plurality of network device, a communication path comprising the first network device (see fig. 1, and [0004] access points AP4(i.e. a first network device) creates a direct communication path to AP2, for example access point AP4 communicates with access point AP2 via access point AP6 (i.e. first communication path AP4—AP6—AP2), (Examiner’s note: AP4, AP6 and AP2 teaches a plurality of network device),
determining a failover path comprising a second network device of the plurality of network devices (see fig. 1, and [0004] access points AP4 creates failover communication path  to  AP2, for example  access point AP4  communicates with access point AP2 via access point AP3 ( i.e. failover  communication path AP4—AP3—AP2)  or  access point AP4  communicates with access point AP2   via access point AP5 and access point AP1 ( i.e. failover  communication path AP4—AP5—AP1--AP2) (Examiner’s note: AP3, AP5 and AP1 teaches second network device of the plurality of network devices),				routing, based on a failure associated with the communication path, a service over the failover path. (see fig. 1, and [0004] direct link communication  from access point AP4 to AP6 was interrupted or blocked ( i.e. first communication path AP4—AP6—AP2 FAILS), thus AP4 routes the information(i.e. service) to AP2 via access point AP3 ( i.e. failover  communication path AP4—AP3—AP2)  or  AP4 routes the information(i.e. service) to AP2   via access point AP5 and access point AP1 ( i.e. failover  communication path AP4—AP5—AP1--AP2).												Natarajan does not explicitly disclose wherein the first network device is configured with a first service set identifier (SSID) and a second SSID; wherein the second network device is configured with the second SSID.  									De La Forest Divonne discloses wherein the first network device is configured with a first service set identifier (SSID) and a second SSID; wherein the second network device is configured with the second SSID. [0026] The access point is a gateway, where  The gateway uses two independent SSID identifiers (see[0005]) ,for example, in fig.1 and [0021]-[0024] discloses the first access point uses a first connection identifier (SSID1) for communicating with the terminal via wireless link SF1with the local area network LAN and a second connection identifier(i.e.SSID2)( the first network device is configured with a first service set identifier (SSID) and a second SSID), the second connection identifier(i.e.SSID2)distinct from the first identifier, for communicating with the second access point, (i.e. the second network device is configured with the second SSID) (see also [0044]-[0046]).
It would have been obvious to a person having an ordinary skill in the art at the time of the claimed invention to modify Natarajan by including wherein the first network device is configured with a first service set identifier (SSID) and a second SSID, as taught by De La Forest Divonne, in order to provide the connection to the terminal  over the  second access points ,when the  first access points  is unable to provide connection (see De La Forest Divonne [0045]-[0046]).	
Regarding claim 8, Natarajan US 2008/0151834 A1 discloses A method comprising: 	determining, by a first wireless access point, a first communication path from the first wireless access point  (see fig. 1, and [0004] access points AP4(i.e. a first wireless access point) creates a direct communication path to AP2, for example  access point AP4 communicates with access point AP2 via access point AP6 ( i.e. first communication path AP4—AP6—AP2 )to a computing device [0040] an access point AP1-AP6 can be used to interconnect data from a remote user 200 to an Internet service provider and the core network 112.  ; 				determining, based on a second wireless access point, a second communication path(see fig. 1, and [0004] access points AP4 creates failover communication path  to  AP2, for example  access point AP4  communicates with access point AP2 via access point AP3 ( i.e. failover  communication path AP4—AP3—AP2)  or  access point AP4  communicates with access point AP2   via access point AP5 and access point AP1 ( i.e. failover  communication path AP4—AP5—AP1--AP2) to the computing device [0040] an access point AP1-AP6 can be used to interconnect data from a remote user 200 to an Internet service provider and the core network 112; (Examiner’s note: AP3,  and AP5 teaches a second wireless access point) and 		sending, based on a failure associated with the first communication path, a service over the second communication path  (see fig. 1, and [0004] direct link communication  from access point AP4 to AP6 was interrupted or blocked ( i.e. first communication path AP4—AP6—AP2 FAILS), thus AP4 routes the information(i.e. service) to AP2 via access point AP3 ( i.e. failover  communication path AP4—AP3—AP2)  or  AP4 routes the information(i.e. service) to AP2   via access point AP5 and access point AP1 ( i.e. failover  communication path AP4—AP5—AP1--AP2).  												Natarajan does not explicitly disclose a first wireless access point is configured with a first service set identifier (SSID) and a second SSID; a second wireless access point is configured with the second SSID.										De La Forest Divonne discloses wherein the first network device is configured with a first service set identifier (SSID) and a second SSID; wherein the second network device is configured with the second SSID. [0026] The access point is a gateway, wherein The gateway uses two independent SSID identifiers (see[0005]) ,for example, in fig.1 and [0021]-[0024] discloses the first access point uses a first connection identifier (SSID1) for communicating with the terminal via wireless link SF1with the local area network LAN and a second connection identifier(i.e.SSID2)( the first network device is configured with a first service set identifier (SSID) and a second SSID), the second connection identifier(i.e.SSID2)distinct from the first identifier, for communicating with the second access point, (i.e. the second network device is configured with the second SSID) (see also [0044]-[0046]).
It would have been obvious to a person having an ordinary skill in the art at the time of the claimed invention to modify Natarajan by including wherein the first network device is configured with a first service set identifier (SSID) and a second SSID, as taught by De La Forest Divonne, in order to provide the connection to the terminal  over the  second access points ,when the  first access points  is unable to provide connection (see De La Forest Divonne [0045]-[0046]).
Regarding claim15, Natarajan US 2008/0151834 A1 discloses A method comprising: 		determining, by a first computing device, a communication path comprising the first computing device, (see fig. 1, and [0004] access points AP4(i.e. a first computing device,) creates a direct communication path to AP2, for example  access point AP4 communicates with access point AP2 via access point AP6 ( i.e. first communication path AP4—AP6—AP2		sending, based on a network characteristic  ,a service over a failover path comprising a second computing device (see fig. 1, and [0004] direct link communication  from access point AP4 to AP6 was interrupted or blocked(i.e. failure) ( i.e. a network characteristic) thus AP4 routes the information(i.e. service) to AP2 via access point AP3 ( i.e. failover  communication path AP4—AP3—AP2)  or  AP4 routes the information(i.e. service) to AP2   via access point AP5 and access point AP1 ( i.e. failover  communication path AP4—AP5—AP1--AP2),(Examiner’s note: AP3,  and AP5 teaches a second computing device).				Natarajan does not explicitly disclose wherein the first computing device is configured with a first service set identifier (SSID) and a second SSID; a second computing device configured with the second SSID.										De La Forest Divonne discloses wherein the first network device is configured with a first service set identifier (SSID) and a second SSID; wherein the second network device is configured with the second SSID. [0026] The access point is a gateway, wherein  The gateway uses two independent SSID identifiers (see[0005]) ,for example, in fig.1 and [0021]-[0024] discloses the first access point uses a first connection identifier (SSID1) for communicating with the terminal via wireless link SF1with the local area network LAN and a second connection identifier(i.e.SSID2)( the first network device is configured with a first service set identifier (SSID) and a second SSID), the second connection identifier(i.e.SSID2)distinct from the first identifier, for communicating with the second access point,(i.e. the second network device is configured with the second SSID) (see also [0044]-[0046]).					It would have been obvious to a person having an ordinary skill in the art at the time of the claimed invention to modify Natarajan by including wherein the first network device is configured with a first service set identifier (SSID) and a second SSID, as taught by De La Forest Divonne, in order to provide the connection to the terminal  over the  second access points ,when the  first access points  is unable to provide connection (see De La Forest Divonne [0045]-[0046]).


Regarding claims 2 and 9, the combination of Natarajan, and De La Forest Divonne discloses all the features with respect to the claims 1 and 8, respectively.
Natarajan does not explicitly disclose wherein: the first network device is configured with: the first SSID to provide access to both a local area network (LAN) and a computing device, and the second SSID to provide access to the computing device; and the second network device is configured with the second SSID to provide access to the computing device
De La Forest Divonne discloses wherein: the first network device is configured with: the first SSID to provide access to both a local area network (LAN) and a computing device, and the second SSID to provide access to the computing device; and the second network device is configured with the second SSID to provide access to the computing device [0026] The first access point is a gateway from a household local area network to a wide area
network, with the communication of the terminal with the gateway being established by a wireless link. The gateway then preferably uses a third connection identifier for communicating with a household device in the local area network., wherein  The gateway uses two independent SSID identifiers (see[0005]) ,for example, in fig.1 and [0021]-[0024] discloses  the first access point uses a first connection identifier (SSID1) for communicating with the terminal via wireless link SF1with the local area network LAN and a second connection identifier(i.e.SSID2)( the first network device is configured with a first service set identifier (SSID) and a second SSID), the second connection identifier(i.e.SSID2)distinct from the first identifier, for communicating with the second access point, (i.e. the second network device is configured with the second SSID) for connection to the network) and  (see also [0044]-[0046]) disclose ssid1 is for connecting the terminal (i.e. computing device) and  first gateway(i.e. access point) an SSID2 for connection to the network).
It would have been obvious to a person having an ordinary skill in the art at the time of the claimed invention to modify Natarajan by including wherein: the first network device is configured with: the first SSID to provide access to both a local area network (LAN) and a computing device, and the second SSID to provide access to the computing device; and the second network device is configured with the second SSID to provide access to the computing device, as taught by De La Forest Divonne, in order to provide the connection to the terminal  over the  second access points ,when the  first access points  is unable to provide connection (see De La Forest Divonne [0045]-[0046]).



Regarding claims 3 and 16, the combination of Natarajan, and De La Forest Divonne discloses all the features with respect to the claims 1 and 15, respectively.					Natarajan further discloses wherein the communication path forms part of at least one of a: Data Over Cable Service Internet Specification (DOCSIS) network, a fiber optic network, a coaxial cable network, or a mesh network [0029] The access points AP1-AP6 are connected in a mesh network topology to route the traffic to/from the core network 112.  				
Regarding claim 10, the combination of Natarajan, and De La Forest Divonne discloses all the features with respect to the claim 8.									Natarajan further discloses wherein the first communication path [0004] disclose if access point AP4 wanted to communicate with access point AP2 , information from access point AP4 would be relayed by access point AP6 to access point AP2 ( i.e.  a first communication path) forms part of at least one of a: Data Over Cable Service Internet Specification (DOCSIS) network, a fiber optic network, a coaxial cable network, or a mesh network ([0029] The access points AP1-AP6 are connected in a mesh network topology to route the traffic to/from the core network 112) and 							wherein the second communication path comprises a failover path [0004] discloses if the direct link 114 from access point AP4 to AP6 was interrupted or blocked(i.e. fail ), the inherent redundancy in the mesh architecture allows routing the information from access point AP4 through access point AP3 to access point AP2(i.e. failover path)   or     through access point AP5, to access point AP1, and on to access point AP2(i.e. failover path).
Regarding claims 5 and 18, the combination of Natarajan, and De La Forest Divonne discloses all the features with respect to the claims 1 and 15, respectively.	
Natarajan further discloses wherein determining the failover path [0004] discloses if the direct link 114 from access point AP4 to AP6 was interrupted or blocked(i.e. fail ), the inherent redundancy in the mesh architecture allows routing the information from access point AP4 through access point AP3 to access point AP2(i.e. failover path)   or     through access point AP5, to access point AP1, and on to access point AP2(i.e. failover path) comprises 	determining a network information comprising at least one of: 					a network characteristic, 									a failover element, 										a wireless signal threshold, 									a minimum DMFIRM #401804614 v1 2ATTORNEY DOCKET NO. 26141.0067U2APPLICATION NO.: 16/883,567available bandwidth [0045] the network includes minimum and maximum bandwidth limitations on data communication pathways between access points), 				a jitter threshold, 											a latency parameter, 										a signal strength, 										an error rate, or 										a ping count.  

Regarding claim 12, the combination of Natarajan, and De La Forest Divonne discloses all the features with respect to the claim 8.	
Natarajan further discloses wherein determining the second communication path [0004] discloses if the direct link 114 from access point AP4 to AP6 was interrupted or blocked(i.e. fail ), the inherent redundancy in the mesh architecture allows routing the information from access point AP4 through access point AP3 to access point AP2(i.e. second communication path)   or     through access point AP5, to access point AP1, and on to access point AP2(i.e. second communication path )comprises determining network information comprising at least one of: a network characteristic, a failover element, a wireless signal threshold, a minimum available bandwidth [0045] the network includes minimum and maximum bandwidth limitations on data communication pathways between access points),, a jitter threshold, a latency parameter, a signal strength, an error rate, or a ping count.
Regarding claims 6 and 19, the combination of Natarajan, and De La Forest Divonne discloses all the features with respect to the claims 1 and 15, respectively.	
Natarajan further discloses wherein determining the failover path [0004] discloses if the direct link 114 from access point AP4 to AP6 was interrupted or blocked(i.e. fail ), the inherent redundancy in the mesh architecture allows routing the information from access point AP4 through access point AP3 to access point AP2(i.e. failover path)   or     through access point AP5, to access point AP1, and on to access point AP2(i.e. failover path) comprises determining the failover path based on capacity data comprising at least one of: 				network capability for the communication path, 							capacity matrix data, or 									exchange capacity information (fig .4 and [0041]- [0047] discloses access point exchange bandwidth information (i.e. capacity data) .						
Regarding claim 13, the combination of Natarajan, and De La Forest Divonne discloses all the features with respect to the claim 8.	
Natarajan further discloses wherein determining the second communication path  [0004] discloses if the direct link 114 from access point AP4 to AP6 was interrupted or blocked(i.e. fail ), the inherent redundancy in the mesh architecture allows routing the information from access point AP4 through access point AP3 to access point AP2(i.e. second communication path)   or     through access point AP5, to access point AP1, and on to access point AP2(i.e. second communication path )comprises determining the second communication path based on capacity data comprising at least one of: network capability data, capacity matrix data, or exchange capacity information fig .4 and [0041]- [0047] discloses access point exchange bandwidth information (i.e. capacity data) .

Regarding claims 7.14 and 20, the combination of Natarajan, and De La Forest Divonne and Cook discloses all the features with respect to the claims 1,8, and 15, respectively.
Natarajan further discloses wherein routing the service comprises sending the service via a redundant network [0004] if the direct link 114 from access point AP4 to AP6 was interrupted or blocked, the inherent redundancy in the mesh architecture (i.e. redundant network) allows routing the information (i.e. service) from access point AP4 through access point AP3 to access point AP2 or through access point AP5, to access point AP1, and on to access point AP2
Regarding claims 4.11 and 17, the combination of Natarajan, and De La Forest Divonne discloses all the features with respect to the claims 1,8, and 15, respectively.			Natarajan, does not disclose wherein the service comprises at least one of: an emergency service, a security service, a Voice over Internet Protocol (VoIP) call, or a streaming content service.							
and De La Forest Divonne discloses wherein the service comprises at least one of: an emergency service, a security service, a Voice over Internet Protocol (VoIP) call, or a streaming content service [0003] telephone call in progress on a mobile terminal located in the
local area network of one gateway will be relayed by this gateway to the wide area network by voice over IP (VoIP) (i.e. service). If the terminal leaves the range of this gateway and enters the range of another gateway, it is detected in the local area network of this new gateway and the latter gateway can relay the VoIP communication (i.e. service).					It would have been obvious to a person having an ordinary skill in the art at the time of the claimed invention to modify Natarajan by including wherein the service comprises at least one of: an emergency service, a security service, a Voice over Internet Protocol (VoIP) call, or a streaming content service., as taught by De La Forest Divonne, in order to provide the VoIP communication to the terminal  over the  second access points ,when the  first access points  is unable to provide VoIP communication (see De La Forest Divonne[0003]).

Response to Remarks/Arguments					
Applicant’s Argument
-Double Patenting Rejection: 									Application stated in the remark page 6, that he submitted a terminal disclaimer to overcome Double patenting rejection. However, therein no terminal disclaimer filled. Thus, the Examiner maintains Double Patenting Rejection:
Rejections of Claims Under 35 U.S.C. §103
Applicant’s amendment to claims 1-20 filed on 05/03/2022 necessitated the new
ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with
respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/            Examiner, Art Unit 2478